Title: From George Washington to Francis Barber, 7 February 1781
From: Washington, George
To: Barber, Francis


                        

                            
                            Sir
                            Head Quarters New Windsor Febry 7th 1781
                        
                        I have just received your Letter of the 6th enclosing the Arrangement of the Jersey Regiments.
                        It is impossible that a Brigadier Genl should be spared to take the command of the Jersey Brigade, as there
                            is not one with the line of the Army at this time. I can not but hope Col. Dayton will be able to attend very soon; I have
                            written pressingly to him on the subject. In the mean time, as the dispute of Rank between Lt Col. D’Hart &
                            yourself has been determined in your favor by the Legislature of the State, you will take the command of the Brigade, in
                            the absence of the full Colonels, untill further Orders.
                        I should be perfectly satisfied to have Major Barber do the duty of Major of Brigade to the Jersey Troops,
                            but from his not belonging to the Line there appears upon the present system to be an impropriety in the appointment, I
                            must therefore wave the matter for the present. I am Sir With great regard Your Most Obed. Servt

                    